    


Exhibit 10(ii)


RENASANT CORPORATION
RETIREMENT AGREEMENT


THIS RETIREMENT AGREEMENT (the “Agreement”) is made and entered into by and
between Renasant Corporation, a Mississippi corporation (the “Company”), and
Renasant Bank, a financial institution with its principal place of business in
Tupelo, Mississippi (the “Bank”), and O. Leonard Dorminey (“Executive”).


1.    Retirement Date. Effective as of June 30, 2017, Executive shall separate
from service with the Bank (his “Retirement Date”), and shall resign his
position as Regional President of the Bank. The parties hereto agree that
Executive’s retirement is voluntary, and that he shall be entitled to those
payments and benefits set forth in Section 4.2 of that certain Executive
Employment Agreement by and between Executive and Heritage Financial Group, Inc.
dated as of December 10, 2014 (the “Employment Agreement”), as amended and
assumed by the Company pursuant to that certain Assumption Agreement by and
between the Company and Executive effective as of July 15, 2015 (the “Assumption
Agreement”). By execution below, the Company hereby waives any notice of
Executive’s retirement to which it may be entitled under the terms of the
Employment Agreement.


2.    Post-Retirement Services. Following Executive’s Retirement Date, the
parties agree that Executive shall continue to provide certain regional banking
services, as may be requested from time to time by the Chief Executive Officer
of the Bank, through and until December 31, 2018, at which time Executive shall
cease to be employed by the Bank in any capacity.


a.    Attention Required. Notwithstanding any provision of this Agreement to the
contrary, the Bank agrees that Executive shall be required to expend only so
much time and attention as may be reasonably required to provide the
post-retirement services contemplated herein, but in no event more than 20% of
the average time previously expended in his capacity as Regional President of
the Bank, it being intended that Executive shall be deemed “separated from
service” as contemplated under Section 409A(a)(2)(A)(ii) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations promulgated
thereunder, as of his Retirement Date.


b.    Compensation for Post-Retirement Services. In consideration of the
performance of Executive’s post-retirement services hereunder and for periods on
and after his Retirement Date:


i.    He shall be paid 20% of his base compensation in effect immediately prior
to his Retirement Date, or the annualized amount of $89,000, which amount shall
be paid in accordance with the Bank’s standard payroll periods and practices.


ii.    He shall receive an incentive bonus payable for the Company’s fiscal year
ended December 31, 2016, if and to the extent such amount has not yet been paid,
but shall not be entitled to the payment of any incentive bonus in respect of
his post-retirement services hereunder.


iii.     He shall be entitled to make deferrals under the Bank’s 401(k) plan and
receive matching contributions in connection therewith, provided that he shall
not be eligible to receive a distribution therefrom on account of a separation
from employment until he ceases to provide post-retirement services hereunder;







--------------------------------------------------------------------------------

Execution Document






iv.    He shall be entitled to be reimbursed for reasonable expenses incurred in
the performance of post-retirement services including, without limitation,
customer dinners and entertainment, his membership in various banking and trade
associations consistent with his historical practice including without
limitation the Community Bankers Association of Georgia (CBA) and the Georgia
Bankers Association (GBA) and his attendance at various banking conferences and
other events such as those sponsored by CBA and GBA; and


v.    He shall not be eligible to participate as an active employee in any
welfare, insurance or similar benefit plan sponsored by the Company or the Bank,
except as to a voluntary benefit for which he assumes and pays all premiums.


c.    Equity Compensation.      Executive and the Company are parties to that
certain Restricted Stock Award, effective as of July 1, 2015, providing for the
settlement and delivery of an aggregate of 35,000 shares of the Company’s common
stock, par value $5.00 per share, during a service period ending as of December
31, 2018, and subject to the further terms and conditions set forth therein. The
Company agrees that for purposes of such agreement, Executive’s performance of
post-retirement services hereunder be deemed to constitute employment in good
standing by the Bank. The Company further agrees that in the event Executive’s
post-retirement services hereunder shall voluntarily cease prior to December 31,
2018, but with the mutual consent of the Bank, his Restricted Stock Award shall
then vest and be non-forfeitable. In all other respects and notwithstanding any
provision of this Agreement to the contrary, the terms of such Restricted Stock
Award shall remain in force and effect in accordance with their terms.


3.     Retirement Payments. In consideration of Executive’s retirement, and
regardless of whether or for how long Executive continues to render
post-retirement services hereunder, the parties agree that Executive shall
receive the following payments:


a.    Base Compensation. The amount of $445,000, representing Executive’s base
compensation in effect immediately prior to his Retirement Date, which amount
shall be prorated and paid annually in equal installments in accordance with the
Bank’s standard payroll practices during the four-year period commencing as of
Executive’s Retirement Date and ending as of June 30, 2021.


b.    Average Bonus. The amount of $178,103, representing the average of
Executive’s incentive bonus for the Bank’s fiscal years ended December 31, 2016,
and December 31, 2015, and for the fiscal year ended December 31, 2014, as
determined in accordance with the incentive plan maintained by Heritage
Financial Group, Inc., which amount shall be paid annually during the four year
period commencing 2018 and ending 2021, when annual bonuses are paid (or would
normally be payable) to other executives of the Bank under the Bank’s annual
cash bonus plan.


c.    Continuing Health Benefit. The aggregate of following amounts: (i) the
amount of $406, representing the monthly premium for Executive’s coverage under
the group medical plan in which he participates as of his Retirement Date; (ii)
the amount of $104, representing the continuation coverage premium applicable to
the Bank’s group dental plan; and (iii) the amount of $22, representing the
applicable premium under the Bank’s vision arrangement. Such aggregate amount
shall be paid monthly during the four-year period commencing as of Executive’s
Retirement Date and ending June 30, 2021.


d.    Continuing Perquisite Amount. The aggregate amount of $39,173, consisting
of: (i) an amount equal to $15,414, representing profit sharing contributions
made to the Bank’s 401(k) plan for the benefit of Executive in respect of 2016;
(ii) an amount equal to $5,728, representing matching contributions to the
Bank’s 401(k) plan for the benefit of Executive in respect of 2016; (iii) an
amount equal


2

--------------------------------------------------------------------------------

Execution Document






to $12,000, representing Executive’s annualized car allowance; (iv) an amount
equal to $3,780, representing Executive’s annualized country club dues; and (v)
an amount equal to $2,251, representing the annual premium cost of the group
life, accidental death, and long-term disability arrangements under which
Executive was covered prior to his Retirement Date. Such aggregate amount shall
be prorated and paid in accordance with the Bank’s standard payroll practices
during the four-year period commencing as of Executive’s Retirement Date and
ending as of June 30, 2021.


Executive acknowledges that he is a “specified employee” as to the Company and
the Bank, as contemplated under Code Section 409A(a)(2)(B). In consideration of
such status, and notwithstanding any provision hereof to the Company, any amount
due under this Section 3 shall be made or commence no earlier than January 1,
2018 (or if earlier, upon Executive’s death), with such payment to include any
amount earlier payable hereunder, such payment to be made without liability for
interest thereon or loss of investment opportunity.


4.    Extinguishment. Executive acknowledges that payment of the amounts
described in Section 3 hereof shall extinguish the obligations of the Company
and the Bank, in full, under the Employment Agreement and the Assumption
Agreement in respect of his retirement or other separation from service,
regardless of the reason therefore, and that except as may be expressly provided
herein, he shall not be entitled to receive further compensation or benefits in
respect of his retirement from the Bank, including the post-retirement services
provided herein.


5.    Executive’s Covenants. Executive acknowledges and agrees that he remains
subject to those covenants and remedies contained in that certain Business
Protection Agreement dated June 26, 2015 (Exhibit A to the Assumption
Agreement), which shall remain in force and effect in accordance with their
terms. The parties hereto agree that the Restricted Period (as defined in the
Business Protection Agreement) will not commence on Executive’s Retirement Date,
but shall instead commence as of the date on which Executive ceases to provide
post-retirement services hereunder.


6.    Separate Advice. Executive acknowledges that neither the Company nor its
directors, officers or employees has provided him with advice about the terms
and conditions of this Agreement. Executive has been advised to consult counsel
of his choosing prior to the execution of this Agreement, and the terms of this
Agreement have been fully negotiated between the parties hereto. This Agreement
shall be construed as a whole and there shall be no presumption that the terms
of this Agreement shall be strictly construed for or against any party hereto.


7.    Certain Additional Payments and Indemnities. Notwithstanding any provision
of this Agreement to the contrary, Executive shall further: (a) be entitled to
receive any amount accrued and vested or due as of his Retirement Date under any
benefit plan subject to ERISA or other benefit plan or arrangement sponsored and
maintained by the Company or the Bank in which Executive is a participant on his
Retirement Date; (b) be entitled to advance any claim for indemnification
against the Company or the Bank, whether arising under the organizational
documents of the Company or the Bank, including any policy of insurance procured
and maintained by the Company in respect thereof, or under applicable law; and
(c) be entitled to any amount that may become due and payable under Section 6.2
of Executive’s Employment Agreement.


8.    Board Service. Executive shall not be entitled to additional compensation
or benefits if he is appointed or elected as a member of the Board of Directors
of the Company (the “Board”) while continuing to provide post-retirement
services under this Agreement; provided that after the expiration or termination
of this Agreement, Executive, if then serving on the Board, shall be entitled to
any compensation and benefits otherwise afforded to non-employee members of the
Board.


3

--------------------------------------------------------------------------------

Execution Document








9.    General Provisions. The parties agree that those “Miscellaneous”
provisions set forth in Section 6 of the Employment Agreement shall be in full
force and effect hereunder and shall be deemed incorporated herein by this
reference.
10.    Expiration and Termination. This Agreement shall expire as of December
31, 2018, and thereafter be of no further force and effect; provided that
Executive may earlier terminate this Agreement by providing not less than 30
days prior written notice to the Company. Notwithstanding the foregoing, in the
event this Agreement expires or is earlier terminated, those provisions set
forth in paragraphs 3, 5, 7 and 9 hereof shall survive such expiration or
termination and be and remain enforceable in accordance with their terms.


11.    Execution. This Agreement may be executed in any number of separate
counterparts, each of which when so executed shall be deemed an original, and
all of which taken together shall constitute one and the same agreement.
Facsimile or “PDF” transmission of any executed original document and/or any
retransmission of any executed facsimile or “PDF” transmission shall be deemed
to be the same as delivery of an executed original.


THIS RETIREMENT AGREEMENT is executed as of the dates set forth below, to be
effective as of Executive’s Retirement Date designated above.




RENASANT CORPORATION            EXECUTIVE
RENASANT BANK


/s/ E. Robinson McGraw             /s/ O. Leonard Dorminey
E. Robinson McGraw                    O. Leonard Dorminey
Date: April 25, 2017                    Date: April 25, 2017






4